NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL CARMINE MICOLO,                         No.    18-16227

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01439-DJH

 v.
                                                MEMORANDUM*
COUNTY OF PINAL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Michael Carmine Micolo appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging excessive force. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of res judicata. Maldonado v. Harris, 370 F.3d 945, 949 (9th Cir. 2004). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm in part, vacate in part, and remand.

      Dismissal on the basis of res judicata (claim preclusion) was improper as to

defendant Reyes because Reyes was not a party or in privity with any party in the

prior action. See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning

Agency, 322 F.3d 1064, 1077 (9th Cir. 2003) (setting forth requirements for res

judicata); see also Taylor v. Sturgell, 553 U.S. 880, 894-95 (2008) (discussing

requirements for non-party preclusion). To the extent that the district court’s

dismissal was based on collateral estoppel (issue preclusion), dismissal was

improper as to Reyes because the complaint alleges a separate instance of post-

arrest excessive force that was not actually litigated in the prior action. See

Littlejohn v. United States, 321 F.3d 915, 919, 923 (9th Cir. 2003) (setting forth

standard of review and requirements for collateral estoppel). We vacate the

judgment as to Micolo’s claims against defendant Reyes and remand for further

proceedings.

      In his opening brief, Micolo does not challenge the district court’s dismissal

of his remaining claims and has therefore waived any challenge to the district

court’s dismissal of those claims. See Paladin Assocs., Inc. v. Mont. Power Co.,

328 F.3d 1145, 1164 (9th Cir. 2003).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.


                                           2                                      18-16227